Citation Nr: 1340673	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diminished eyesight.

4.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1982 to August 1985.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board in July 2011 remanded the appealed claims to afford the Veteran the opportunity of a Travel Board hearing.  The Veteran failed to appear for a hearing scheduled in July 2012, and the case was returned to the Board for further review. 

In October 2012 the Board remanded the appealed claims a second time to, in part, provide the Veteran additional notice as well as provide the Veteran with additional medication examinations.  

As was noted in both the July 2011 and October 2012 remands, the Board combined and broadened the Veteran's psychiatric disorder claims (they were previously characterized as separate claims for service connection for PTSD and service connection for depression) to reflect a claim inclusive of other psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated from September 2011 through June 2013.  These records were considered in the most recent June 2013 supplemental statement of the case (SSOC). The remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the October 2012 Remand was sent to the Veteran at his address then of record.  The United States Postal Service (USPS) returned the decision to the Board as undeliverable.  In November 2012, VA was informed of a new address for the Veteran and the Board remailed the October 2012 Remand to the Veteran at his new address.  It appears that this was also returned by the USPS as undeliverable.  In accordance with the Board's Remand instructions, the AMC prepared a November 2012 notice letter to the Veteran but at appears that this was also returned by the USPS as undeliverable.  Thereafter, the AMC successfully afforded the Veteran the VA examinations requested by the October 2012 Remand in May 2013 and readjudicated the case in a June 2013 SSOC.  Unfortunately, the USPS returned the June 2013 SSOC as undeliverable in August 2013.  It appears that each of these mailings were sent to different addresses.  

A review of the Board's Veterans Appeals Control and Locator System (VACOLS) shows yet a different address for the Veteran which appears to have been updated effective September 2013.  Furthermore, a review of the Virtual VA Claims File shows that the Veteran was hospitalized at a VA facility from approximately March through June 2013 for psychiatric problems.  Action should be taken to update the Veteran's address of record and to provide the Veteran with the October 2012 Remand, November 2012 notice letter, and June 2013 SSOC.

Accordingly, the case is REMANDED for the following action:

Update the Veteran's address of record to reflect his current address as noted in VACOLS.  Then resend the October 2012 Remand, November 2012 notice letter, and June 2013 SSOC to the Veteran.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


